Citation Nr: 0613060	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-28 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the lumbosacral spine with arthritis, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a disability evaluation in excess 
of 10 percent for the veteran's residuals of an injury to the 
lumbosacral spine with arthritis.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified at a hearing held before a Veterans Law 
Judge in April 2004.  In an April 2006 letter, the veteran 
was notified that the Veterans Law Judge who conducted his 
hearing was no longer employed by the Board.  The veteran was 
then given the option of having a new hearing before a 
Veterans Law Judge who would be assigned to decide his case 
or having his case decided based on the current hearing 
transcript.  38 C.F.R. § 20.707 (2005).  The veteran elected 
to have a new videoconference hearing before a Veterans Law 
Judge.  

Accordingly, this case is hereby remanded to the RO for the 
following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge as soon as practicable.  Once 
the veteran has been afforded the 
requested hearing, or in the event that 
he withdraws his hearing request or fails 
to appear, the case should be returned to 
the Board for appellate consideration. 

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





